United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 99-3591
                                   ___________

Diana Oswald,                         *
                                      *
             Appellant,               * Appeal from the United States
                                      * District Court for the
      v.                              * Southern District of Iowa.
                                      *
Kenneth S. Apfel, Commissioner of     *        [UNPUBLISHED]
Social Security Commission,           *
                                      *
             Appellee.                *
                                 ___________

                             Submitted: April 13, 2000
                                 Filed: April 24, 2000

                                   ___________

Before BOWMAN, MAGILL, and HANSEN, Circuit Judges.
                           ___________

PER CURIAM.

        Diana L. Oswald appeals from the affirmance by the District Court1 of the
Commissioner's denial of her claim for disability benefits. The Administrative Law
Judge ("ALJ") determined that Oswald had the residual functional capacity to return
to her former work as a receptionist and thus was not disabled. Oswald challenges that
determination.

      1
       The Honorable Charles R. Wolle, Chief Judge, United States District Court for
the Southern District of Iowa.
        Having considered the briefs and record, we conclude that the Commissioner's
decision is supported by substantial evidence on the record as a whole. We are
satisfied that the ALJ did not err in assessing Oswald's subjective complaints of pain,
in making a vocational assessment, or in rejecting the opinion of her treating physician.
Accordingly, the decision denying Oswald disability insurance benefits and
supplemental security income is AFFIRMED. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                 CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                           -2-